

Exhibit 10.30
OCUGEN, INC.
STOCK OPTION AGREEMENT
        THIS STOCK OPTION AGREEMENT (“Agreement”) is made and entered into as of
_____________ (the “Grant Date”), by and between Ocugen, Inc., a Delaware
corporation (the “Company”), and ________________, an individual (the
“Optionee”).
W I T N E S S E T H:
WHEREAS, pursuant to the Ocugen, Inc. 2019 Equity Incentive Plan (the “Plan”),
the Company desires to grant to Optionee, and Optionee desires to accept, an
option to purchase shares of the common stock of the Company, par value $.01 per
share (the “Common Stock”), upon the terms and conditions set forth in this
Agreement and the Plan.
NOW, THEREFORE, the parties hereto agree as follows:
1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan.
2. Grant. Subject to the terms hereof, Optionee is hereby awarded an option (the
“Option”) to purchase ________________ shares of Common Stock (the “Option
Shares”) at a price of _____ per share (the “Option Price”), which price has
been determined by the Company’s Board of Directors (“Board”) to be the Fair
Market Value of the Common Stock as of the Grant Date. The Option is not
intended to qualify as an incentive stock option within the meaning of Section
422 of the Internal Revenue Code. The Option Price of the Option Shares shall be
paid at the time of exercise, as provided in Section 3 hereof.
3. Exercise.
(a) Except as specifically provided otherwise herein or in the Plan, the Option
will become exercisable in accordance with the following schedule subject to
Optionee’s continuous employment by the Company or provision of services to the
Company and/or its Affiliates following the Grant Date:
The Option Shares shall vest in full on the one-year anniversary of the Grant
Date.
(b) The Option may be exercised in whole or in part in accordance with this
Section 3 by delivering to the Secretary of the Company (1) a written notice
specifying the number of shares to be purchased, and (2) payment in full of the
Option Price, together with the amount, if any, deemed necessary by the Company
to enable it to satisfy any income tax withholding obligations with respect to
the exercise (unless other arrangements, acceptable to the Company, are made for
the satisfaction of such withholding obligations). The Option Price may be paid
in cash, by check, or as otherwise provided in the Plan.
(c) The Option shall not be exercisable after ten (10) years from the Grant
Date.
4. Termination. Unless sooner terminated, to the extent not sooner exercised,
the Option will terminate ten (10) years from the Grant Date. If Optionee ceases
to be employed by the Company or ceases to provide services to the Company or
any Affiliate for any reason other than death or total disability (within the
meaning of the Plan), then, unless sooner terminated under the terms hereof, the
Option will terminate three (3) months after the effective date of Optionee’s
termination of employment or services; provided, however, that if the Company or
any of its Affiliates terminates the Optionee’s employment or services for
cause, the Option will terminate immediately upon the effective date of
Optionee’s termination of employment or services. If Optionee’s employment or
services are terminated by reason of Optionee’s death or total disability, then,
unless sooner terminated under the terms hereof, the Option will terminate on
the date one (1) year after the date of such termination of employment or
services.
1

--------------------------------------------------------------------------------



5. Change in Control. In the event of a Change in Control, all Option Shares
shall automatically vest.
6. Rights as Stockholder. No shares of Common Stock shall be sold or delivered
hereunder until full payment for such shares has been made. Optionee shall have
no rights as a stockholder with respect to any Option Shares until a stock
certificate (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent) for such shares is issued to him or her.
Except as otherwise provided herein, no adjustment shall be made for dividends
or distributions of other rights for which the record date is prior to the date
such stock certificate is issued.
7. Nontransferability. The Option is not assignable or transferable except by
will or the laws of descent and distribution. During Optionee’s lifetime, the
option may be exercised only by Optionee or, in the event of Optionee’s total
disability, Optionee’s legal representative.
8. Securities Restrictions. If a registration statement is not in effect under
the Securities Act of 1933 or any applicable state securities laws with respect
to the Option Shares, the Board may require, as a condition of exercise of the
Option that the Optionee represent, in writing, that that (a) such Option Shares
are being purchased for investment and not for distribution or resale, (b) the
Optionee has been advised and understands that (i) the Option Shares have not
been registered under the Act and are “restricted securities” within the meaning
of Rule 144 under the Act and are subject to restrictions on transfer and (ii)
the Company is under no obligation to register the Option Shares under the Act
or to take any action which would make available to the Optionee any exemption
from such registration, (c) such Option Shares may not be transferred without
compliance with all applicable federal and state securities laws, and (d) an
appropriate legend referring to the foregoing restrictions may be endorsed on
the certificates.
9. No Right to Continued Employment. Nothing in this Agreement shall give
Optionee any right to continued employment by the Company and/or its Affiliates
or interfere in any way with the right of the Company or any Affiliate thereof
to terminate the employment of Optionee.
10. Provisions of Plan. The provisions of the Plan shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions hereof. Optionee acknowledges receipt of a copy of the Plan prior to
the execution of this Agreement.
11. Administration. The Board or the committee appointed by the Board to
administer the Plan, if any, will have full power and authority to interpret and
apply the provisions of this Agreement and act on behalf of the Company in
connection with this Agreement, and the decision of said Board or committee as
to any matter arising under this Agreement shall be binding and conclusive as to
all persons.
12. Miscellaneous.
(a) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.
(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to its conflicts of laws
principles.
(c) This Agreement and the Plan constitute the entire agreement between the
parties with respect to the subject matter hereof and may not be modified except
by written instrument executed by the parties.
(d) This Agreement may be executed in counterparts, each of which shall be
deemed a complete original.
[Execution page follows]
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
COMPANY:
OCUGEN, INC.
_____________________________
OPTIONEE:
_________________________________________










3